Citation Nr: 1026646	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-25 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions issued in November 2007, May 
2008 and September 2008 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan which denied 
entitlement to the benefits currently sought on appeal.

The Board notes that the issues of entitlement to service 
connection for hearing loss and tinnitus have previously been 
characterized as requiring new and material evidence to reopen a 
finally denied claim.  Rating decision, September 2008; 
Correspondence to the Veteran, July 2008.  However, a review of 
the record reveals that the Veteran's original claim for service 
connection was not finally denied.  Instead, after the initial 
November 2007 rating decision, the Veteran is found to have 
submitted a timely notice of disagreement.  This correspondence 
requests that the case be "reopened" but essentially expresses 
disagreement with the November 2007 finding in part because the 
Veteran states that he never received notice of what was needed 
to substantiate his claim, or any other communication from VA.  
As such, in construing the November 2007 letter from the Veteran 
as a timely notice of disagreement, the original claim for 
service connection benefits was not a finally adjudicated claim 
and does not now require new and material evidence to reopen that 
claim.  38 C.F.R. § 3.160 (2009)(defining status of pending 
versus finally adjudicated claims).  The issues are properly 
characterized as they appear on the cover page of this decision.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, his 
currently diagnosed bilateral hearing loss is at least as likely 
as not related to his military service. 

2.  The Veteran's bilateral tinnitus has been medically found to 
be attributable to his bilateral sensorineural hearing loss.  


CONCLUSIONS OF LAW

1.  When all reasonable doubt is resolved in favor of the 
Veteran, bilateral sensorineural hearing loss was incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.   Bilateral tinnitus is proximately due to, or the result of, 
the Veteran's service-connected hearing loss.  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  As will be 
discussed in full below, the Board finds that service connection 
for bilateral hearing loss and tinnitus is warranted; therefore, 
a full discussion of whether VA met these duties is not needed as 
no prejudice can flow to the Veteran from any notice or 
assistance error based upon the full grant of the benefits 
sought.  It is important to note, however, that the Veteran has 
been informed of the process by which an initial disability 
rating and effective date would be assigned, should service 
connection be granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also VA correspondence to Veteran, February 
2008.

Service Connection

The Veteran seeks service connection for hearing loss and 
tinnitus which he contends are attributable to his military 
service.  In order to establish direct service connection, three 
elements must be established.  There must be medical evidence of 
a current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 38 
C.F.R. § 3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(holding that the type of evidence that will suffice to 
demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed).  

Alternatively, service connection may be granted for an organic 
disease of the nervous system, such as a sensorineural hearing 
loss, when it is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing Loss, 
Under Secretary for Health, October 4, 1995.

In the present case, the Veteran has currently documented 
bilateral sensorineural hearing loss and bilateral tinnitus 
diagnoses.  See, e.g., VA examination, April 2008.  Moreover, the 
Veteran's medical records establish that his hearing loss is 
severe enough to constitute disability due to impaired hearing as 
established by VA regulation.  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  Upon VA examination, this Veteran was shown to have 
hearing loss of 26 decibels or greater at all but one of the 
tested frequencies and auditory thresholds of 40 decibels or 
greater at frequencies from 2000 to 4000 Hertz bilaterally.  VA 
examination, April 2008.  As such, this Veteran is shown to have 
currently diagnosed VA compliant bilateral hearing loss.  See 
also Private treatment records, January 2009 & December 2008.  
(Note:  Treatment record cited as January 2009 is itself dated in 
January 2008, but the treatment in question appears in context to 
have actually occurred in January 2009 as cited here and shown by 
contemporaneous documents from this treatment provider.  The 
designation of 2008 appears to be a typographical error only).   
In addition, the April 2008 VA examiner found that the "most 
likely etiology" of the Veteran's tinnitus is his bilateral 
sensorineural hearing loss. 

Furthermore, VA concedes that this Veteran was more likely than 
not exposed to acoustic trauma during his military service.  Of 
particular note, the Veteran's DD Form 214 confirms his military 
occupational specialty as a field artillery crewman which is 
found to be consistent with exposure to loud noises.  Thus, the 
Board finds sufficient evidence of in-service noise exposure. 

As such, the remaining question that must be addressed to 
determine entitlement to service connection is that of nexus, or 
a medical relationship, between the Veteran's current hearing 
loss and tinnitus, and his military service.  To this end, the 
evidence of nexus is mixed in this case, and provides arguments 
both for and against grants of service connection.  In 
particular, although the Veteran now states that his hearing loss 
and tinnitus began during his military service and have persisted 
since that time, as well as arguing that his hearing was never 
examined after his return from Vietnam, contemporaneous service 
treatment records contradict these statements.  See Board hearing 
testimony, May 2010; VA Form 9, June 2009 (inaccurately stating 
"Did I have a physical anytime after leaving Vietnam? - The 
answer is no.")  

Instead, service treatment records show that subsequent to the 
Veteran's service in Vietnam he was examined at Fort Benning, 
Georgia on May 21, 1968.  At that time, he completed a Report of 
Medical History form and explicitly denied hearing loss, running 
ears, or any other ear trouble.  His separation examination 
further documented that at the conclusion of the Veteran's 
military service, his hearing acuity remained within normal 
limits, similar to his tested hearing acuity upon service 
entrance examination (i.e. before field artillery noise 
exposure).  Service treatment records; see also VA examination, 
April 2008 (determining that auditory thresholds of 15 decibels 
at the tested frequencies on separation examination constituted 
normal hearing).  

Based upon these in-service audiometric test results, the April 
2008 VA examiner determined that the Veteran's hearing was within 
normal limits upon entrance and discharge from military service.  
The VA examiner also cited a medical study of military noise 
exposure which showed that there is no scientific basis for 
hearing loss that is normal at the time of discharge, as here, 
but results in hearing loss many years later that is related to 
military service.  Thus, as this Veteran's hearing acuity was 
within normal limits at the time of his separation examination, 
the April 2008 examiner opined that his current hearing loss is 
not likely related to his military service. 

The Board notes, however, that various private providers have 
reiterated the Veteran's history of military service with 
exposure to loud noise from artillery fire and opined, both 
directly and indirectly, that this is as likely as not to have 
caused the Veteran's current hearing loss.  See Opinions of RM & 
PH, January 2009 & December 2008.  However, there is no evidence 
that the opining private physician or audiologist had access to 
the Veteran's service treatment records, or had any other 
knowledge that his hearing examination results remained normal, 
even after the claimed noise exposure, as documented in the 
claims file.  There is simply no evidence that the opining 
private providers were aware of these facts in any way.  Although 
the absence of claims file review does not render a medical 
opinion incompetent or unpersuasive in itself, in this case the 
claims file provides additional medical evidence that may alter 
an informed medical judgment regarding nexus.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Reonal v. 
Brown, 5 Vet. App. 458 (1993).  

To reiterate, the Veteran states that his hearing loss began 
during military service and has continually worsened since that 
time.  In contrast, the contemporaneous service treatment records 
show no complaint of hearing loss or ear problems at the time of 
separation examination and hearing test results showed normal 
hearing acuity at discharge.  Furthermore, the Veteran confirms 
that he did not seek treatment for hearing loss or tinnitus until 
approximately 2006, or almost four decades after the conclusion 
of his military service.  In all, this constitutes probative 
evidence against the Veteran's claim of entitlement to service 
connection.  However, the Veteran also describes a continuity of 
worsening hearing loss and tinnitus symptomatology occurring 
since exposure to artillery fire during service, and statutes 
that are binding on VA require due consideration to be given to 
the places, types, and circumstances of a veteran's service in 
each service connection determination.  38 U.S.C.A. § 1154(a) 
(West 2002 ).  He has also submitted two private medical opinions 
that pose a relationship between the Veteran's current hearing 
loss and tinnitus, and his military service which constitutes 
some probative evidence in support of the Veteran's contentions.    

In the end, the Board finds that viewed in its entirety, the 
evidence of record is sufficient to place the question in 
equipoise as to whether there is a nexus, or link, between the 
Veteran's currently diagnosed hearing loss and his active duty 
military service.  Under the circumstances, where there is an 
approximate balance between the positive and negative evidence, 
the benefit of the doubt must be given to the Veteran.  38 C.F.R. 
§ 3.102.  Therefore, the Veteran's bilateral sensorineural 
hearing loss is shown to be related to his military service, and 
as his tinnitus is shown to be etiologically related to his 
hearing loss, service connection is warranted for both 
disabilities.  38 C.F.R. §§ 3.102, 3.303, 3.310.    


ORDER

Service connection for bilateral sensorineural hearing loss is 
granted.

Service connection for bilateral tinnitus is granted.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


